DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 36-39, 44-59, and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2021.  Note that claim 69 is a separate process that uses the product that is made in the process of claim 35.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 40-43, 60, 61, 64-68, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (20050155682).
Regarding claim 35, Ogata discloses an ammonium nitrate and fuel oil composition used for blasting that includes ethylene vinyl acetate copolymer mixed with fuel oil such as diesel of amounts ranging from 10-80 % EVA to the fuel oil mixture (0030).  The fuel oil mixture is present in the composition from .1-20 % (0035).  The ethylene vinyl acetate meets the claimed polmethylene groups since Ogata discloses a MW ranging from 100-60,000 and a ratio of 1:9-1:15 of vinyl acetate groups to ethylene groups (0021 and 0022).  For example, a 200 MW ethylene vinyl acetate copolymer would include approximately 6 ethylene groups which corresponds to 12 methylene groups.  Ogata discloses that the particulate form of the explosive (ammonium nitrate) can be used (0006). 

Regarding claims 41-43, Ogata discloses a vinyl ester as vinyl acetate (0021).
Regarding claims 60 and 61, Ogata discloses ethylene vinyl acetate with a MW ranging from 100-60,000 and a ratio of 1:9-1:15 of vinyl acetate groups to ethylene groups (0021 and 0022)(meets claim MW of ethylene and copolymer).
		Regarding claim 65, Ogata uses diesel oil and the origin of said oil is a product by process limitation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
		Regarding claims 66 and 67, Ogata discloses diesel oil which will inherently have the claimed properties since diesel oil is the elected fuel oil by Applicant.
		Regarding claim 68, Ogata meets the claimed range of polymer to ammonium nitrate since Ogata discloses ethylene vinyl acetate copolymer mixed with fuel oil such as diesel of amounts ranging from 10-80 % EVA to the fuel oil mixture (0030).  The fuel oil mixture is present in the composition from .1-20 % (0035).  The ammonium nitrate ranges from 60-95 % (0037).
Regarding claims 72, the EVA is mixed in with the fuel oil.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62, 63, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata as applied above, and further in view of Bachman (4736683).
Regarding claims 62, 63, 70, and 71, Bachman discloses an ammonium nitrate and fuel oil composition used for blasting.  Bachman discloses that it is known in the art to use low density ammonium nitrate (col. 6, lines 30-50) and also ammonium nitrate of sizes from .4 mm-2.4 mm (col. 7, lines 30-60). Bachman also discloses the explosive as a free flowing solid particles (col. 16, lines 40-60) and containing less than 2 % water (col. 16, lines 60-66).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to combine the features of Bachman with the invention of Ogata since both relate to the same field of ammonium nitrate and fuel oil compositions used for blasting and since Bachman suggests that it is known to use low density ammonium nitrate of certain sizes.  Further, Bachman teaches that having a free flowing composition allows for easier deposit into the well and the low amount of water for ease of processing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 60 requires a range of ethylene that exceeds the limitation in claim 35 of polymethylene groups.  Thus the range broadens amount of ethylene claimed and fails to further limit claim 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734